TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 20, 2018



                                       NO. 03-17-00758-CV


          Charles Holt, Mike Dixon, Tim Nations, and Leonel Acevedo, Appellants

                                                  v.

           Texas Department of Insurance-Division of Workers’ Compensation;
       Commissioner Ryan Brannan, in his official capacity as DWC Commissioner;
       the State of Texas through the Honorable Ken Paxton, in his official capacity
              as Attorney General of Texas; and the City of Austin, Appellees




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, BOURLAND, AND TOTH
                AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from multiple orders signed by the trial court on October 30, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s orders. Therefore, the Court affirms the trial court’s orders. The appellants

shall pay all costs relating to this appeal, both in this Court and in the court below.